t c summary opinion united_states tax_court cindee j conner petitioner v commissioner of internal revenue respondent docket no 10410-05s filed date cindee j conner pro_se thomas yang for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issues for decision are whether respondent is barred by the statute_of_limitations from assessing and collecting the deficiency this issue turns on the question of whether petitioner filed an income_tax return for whether petitioner failed to report wage income earned in in the amount of dollar_figure whether petitioner failed to report income from a long-term_capital_gain in the amount of dollar_figure arising from a deed in lieu of a foreclosure transaction whether petitioner is entitled to innocent spouse relief and whether petitioner is liable for additions to tax pursuant to sec_6651 and background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in mchenry illinois petitioner and james conner mr conner were married on date two children were born of the marriage the couple purchased a home in barrington illinois in date for at trial respondent conceded the addition_to_tax under sec_6651 therefore that addition is no longer an issue before us dollar_figure the deed on record for that property lists petitioner and mr conner as owners in joint_tenancy between and the couple experienced a series of unspecified financial setbacks in early they refinanced their home with a second mortgage in the amount of dollar_figure and a home equity loan in the amount of dollar_figure this refinancing was provided by corus bank of chicago illinois refinancing however could not resolve the economic quandary that the couple found themselves in and so faced with an impending bankruptcy they decided in to execute a deed in lieu of foreclosure to corus bank despite or perhaps because of these measures petitioner and mr conner separated in late after the deed in lieu of foreclosure was delivered corus bank filed forms 1099-c cancellation of debt reporting that james and cindee conner received income in the amounts of dollar_figure for the mortgage and dollar_figure for the home equity loan corus bank sent the forms 1099-c to mr conner at his last_known_address in barrington illinois on date corus bank sent petitioner a letter notifying her corus bank filed a cancellation of debt form 1099-c to the internal_revenue_service for the following primary - james conner n tamarack barrington il secondary - cindee conner n tamarack barrington il date cancelled amount number amount cancelled big_number account number debt description foreclosure petitioner and mr conner separated in early and a judgment of dissolution of marriage was subsequently entered by the circuit_court for mchenry county illinois on date on date respondent sent mr conner an individual notice_of_deficiency for his federal_income_tax respondent determined mr conner’s deficiency based on a failure to report income from a long-term_capital_gain arising from the execution of a deed in lieu of foreclosure transaction respondent determined mr conner’s correct_tax liability for by calculating the income incurred by the aforementioned transaction as follows form 1099-c - cancellation of debt dollar_figure form 1099-c - cancellation of debt dollar_figure dollar_figure total cancellation of debt amount_realized sec_1001 adjusted_basis in property total amount_realized dollar_figure big_number dollar_figure mr conner’s share mr conner filed a petition with this court at docket no dollar_figure after this court sustained respondent’s determination mr conner entered into a payment plan with respondent to pay his outstanding federal_income_tax liability he continues to make payments in accordance with this plan some of these figures have been rounded during the taxable_year in issue petitioner worked as a dance instructor at her sister’s dance studio and earned wage income in the amount of dollar_figure petitioner did not file a separate federal_income_tax return for reporting her wage income or her share of long-term_capital_gain on date respondent sent petitioner a notice_of_deficiency for the taxable_year in the notice respondent determined a deficiency in the amount of dollar_figure together with additions to tax pursuant to sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving them to be in error rule a 290_us_111 as an exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue based on the following because petitioner has not satisfied the requirements of sec_7491 sec_7491 is inapplicable see 116_tc_438 respondent however has the burden of production with respect to the additions to tax sec_7491 higbee v commissioner supra pincite to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite statute_of_limitations failure_to_file return as a general_rule sec_6501 provides that the amount of any_tax imposed shall be assessed within years after the return was filed in the case of a failure_to_file a return the tax may be assessed or a proceeding in court for the collection of tax may be begun at any time sec_6501 in this case petitioner admits that she did not file a separate federal tax_return for that she did not sign a joint_return with her husband that year and that she did not confirm with her husband either that he was preparing a joint_return for that year or that a joint_return had been filed by him on her behalf petitioner failed to produce any evidence of a joint_return on which she was listed for the year in question based upon this evidence we are convinced that petitioner did not file a return for thus making the 3-year period of limitations on assessments inapplicable unreported wage income as previously stated respondent determined that petitioner did not file a federal_income_tax return for the taxable_year and did not report wage income of dollar_figure received during that year petitioner however contends that her husband purportedly filed a joint_return on their behalf in and that the wage income at issue was reported on that return therefore she argues she has no present liability for tax stemming from her unreported wage income received in sec_61 defines gross_income as all income from whatever source derived including compensation_for services unless otherwise provided moreover sec_6001 requires any person liable for tax imposed under title_26 to keep records render statements make returns and comply with the rules and regulations in this case petitioner admitted at trial that she did in fact receive wage income in in the amount of dollar_figure from her work as a dance instructor however she also testified that she kept no records of receiving these wages and filed no separate_return for that year petitioner nevertheless contests respondent’s determination of her liability on the grounds that she and mr conner had agreed to file a joint_return for to include this income and that irrespective of whether or not a joint_return was filed she could not have filed separately for that year as mr conner maliciously withheld petitioner’s form w- wage and tax statement for from her as to petitioner’s first argument that the income in question was already included on a joint_return purportedly filed on her behalf for mr conner credibly explained to this court that it was never the intention of either party to file a joint_return for and that he did not include petitioner’s wage income on his return with respect to petitioner’s second claim that she could not file for lack of the necessary information mr conner testified that he neither received nor maliciously withheld petitioner’s form_w-2 for her wages earned for we not only find mr conner’s testimony credible but we note that because petitioner’s employer in was her sister with whom she has a close relationship and for whom she still works as a dance instructor petitioner could presumably have asked for and received a duplicate copy of her w-2 accordingly and based on the foregoing reasons we sustain respondent’s determination that petitioner failed to file a federal_income_tax return for and that she did not report wage income received in in the amount of dollar_figure received in that year unreported long-term_capital_gain as previously stated respondent determined that petitioner received income from a long-term_capital_gain as a result of a transfer of property by deed in lieu of foreclosure petitioner does not contest that this transaction triggered gain to her and mr conner she does however contest her personal liability for tax due stemming from this transaction on the grounds that she had no idea that she was required to report this income as she did not receive any forms 1099-c listing the transaction and because all of the income at issue would have been included on the federal_income_tax return that mr conner filed on our behalf we have already concluded that petitioner failed to file a federal_income_tax return in mr conner filed his federal_income_tax return separately as previously discussed mr conner failed to include income from the transaction on his tax_return prompting respondent to issue a notice_of_deficiency for his share since petitioner and mr conner held the property to which the long-term_capital_gain is attributable as owners in joint_tenancy it follows that upon the transfer of property by deed petitioner would have received one-half of the amount of the transaction and accordingly that she would be liable for the tax due thereon petitioner’s request for innocent spouse relief petitioner submitted to this court a form_8857 request for innocent spouse relief as an attachment to her underlying petition in her supporting statement petitioner seeks relief from her liability for one-half of the long-term_capital_gain at issue on the grounds that because she assumed that mr conner had filed a joint_return in including the full amount of the long-term_capital_gain she should not be held liable for tax on one-half of the income on the long-term_capital_gain incurred in that year generally spouses filing joint federal_income_tax returns are jointly and severally liable for the taxes due thereon sec_6013 while sec_6015 provides three avenues for relief from that liability to a taxpayer the operative predicate before a request for such relief may be deemed appropriate is whether the requesting spouse filed a joint_return for the year in issue sec_6015 in this case we have already determined that petitioner and mr conner did not file a joint_return for taxable_year accordingly petitioner is barred from requesting innocent spouse relief additions to tax a sec_6651 respondent determined an addition_to_tax as a result of petitioner’s failure_to_file her federal_income_tax return for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed for filing unless petitioner proves that such failure_to_file was due to reasonable_cause and not willful neglect sec_6651 higbee v commissioner t c pincite the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax is imposed on the net amount due sec_6651 the addition_to_tax is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect sec_6651 if a taxpayer exercised ordinary care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs w illful neglect means a conscious intentional failure or reckless indifference 469_us_241 at trial petitioner testified that she assumed that mr conner would file their return jointly as he had always done so she also testified that this was their understanding and the reason why she did not file separately as previously discussed petitioner admitted that she had neither confirmed with her then husband that a joint_return was filed for the taxable_year nor witnessed or signed such a return finally petitioner testified that she would have been unable to file separately for because mr conner had withheld income_tax documents from her again as previously discussed we believe that petitioner was either in possession or could have easily acquired the necessary documents to file a separate_return for moreover we believe mr conner’s testimony that he neither kept the aforementioned documents from petitioner nor agreed to file a joint_return on their behalf for taxable_year petitioner’s failure_to_file a federal tax_return for was not due to reasonable_cause petitioner failed to exercise ordinary care in assuring that a joint_return was filed and willfully neglected to file a separate_return in the alternative petitioner’s federal_income_tax return was due on date petitioner never filed a return and failed to show that she exercised ordinary care and prudence in this case accordingly petitioner is liable for the addition_to_tax under sec_6651 respondent is sustained on this issue b sec_6654 respondent also determined that petitioner is liable for an addition_to_tax for the underpayment of estimated_tax pursuant to sec_6654 for taxable_year the commissioner’s initial burden with respect to this penalty is to come forward with evidence that it is appropriate to apply the penalty to a taxpayer this obligation however is conditioned upon the taxpayer’s assignment of error with respect to the commissioner’s penalty determination in this case petitioner had not assigned error with respect to the sec_6654 penalty in 118_tc_358 this court held that a taxpayer who fails to assign error to a penalty is deemed under rule b to have conceded the penalty notwithstanding that the commissioner failed to produce evidence that the imposition of the penalty is appropriate as petitioner did not assign error with respect to respondent’s application of the sec_6654 penalty we deem that issue conceded accordingly we conclude petitioner is liable for the addition_to_tax pursuant to sec_6654 for taxable_year to reflect the foregoing and respondent’s concession decision will be entered for respondent except as to the addition_to_tax pursuant to sec_6651
